IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Bruce A. Quarles,                      :
                    Appellant          :
                                       :
             v.                        :   No. 970 C.D. 2016
                                       :   Submitted: January 13, 2017
Gary Knapp, Mike Wenerowicz,           :
and Dorina Varner                      :

BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                 FILED: March 22, 2017

             Bruce Quarles, an inmate at SCI-Graterford, appeals an order of the
Court of Common Pleas of Montgomery County (trial court) that denied his
motion to impose a sanction upon the Montgomery County Sheriff. Quarles’
motion alleged that the Sheriff failed to inform Quarles that his complaint against
three employees of the Department of Corrections had been served.             Those
employees request the Court to quash the appeal for lack of jurisdiction because
Quarles has appealed an interlocutory order. We agree and quash the appeal.
             On October 27, 2014, Quarles filed a civil rights action against Gary
Knapp, Mike Wenerowicz, and Dorina Varner (Corrections Employees), all
employees of the Department of Corrections at SCI-Graterford. Quarles alleged
that Corrections Employees failed to adequately respond to a grievance he filed, in
violation of his constitutional rights to equal protection and due process. Certified
Record (C.R.), Complaint at 5-6. Quarles’ complaint, however, was not served on
Corrections Employees within the 30-day deadline under Rule 401(a) of the
Pennsylvania Rules of Civil Procedure.1 On December 3, 2014, Quarles filed a
praecipe to reinstate the complaint. On December 16, 2014, the Sheriff served the
reinstated complaint on Corrections Employees, but he did not notify Quarles that
service had been effected. On January 28, 2015, Quarles filed a motion requesting
the trial court to inquire why the Sheriff did not serve the complaint. 2 Thereafter,
the trial court directed Corrections Employees to show cause why Quarles was not
entitled to the relief requested. On March 11, 2015, Corrections Employees filed
an answer to Quarles’ complaint, approximately three months after it was served
on them.
               On March 20, 2015, Quarles filed a motion to impose a $2,500
monetary sanction on the Sheriff for failing to notify Quarles that the reinstated
complaint had been served. The motion alleged that on December 30, 2014,
Quarles sent a letter to the Sheriff inquiring about the service of the complaint; the
Sheriff never replied. Quarles did not realize that Corrections Employees had been
served until he received their answer to his complaint, which was 65 days late
under the Rules of Civil Procedure.3 He argued that the Sheriff, by failing to notify


1
  Rule 401(a) provides that “[o]riginal process shall be served within the Commonwealth within
thirty days after the issuance of the writ or the filing of the complaint.” Pa. R.C.P. No. 401. If
service within the Commonwealth is not made within the 30-day timeframe, the prothonotary,
upon praecipe and upon presentation of the original process, can reinstate the complaint. Pa.
R.C.P. No. 401(b)(1). A reinstated complaint must be served within the 30-day timeframe
prescribed by Rule 401(a). Pa. R.C.P. No. 401(b)(4).
2
  On April 6, 2015, the trial court dismissed Quarles’ motion to launch an inquiry as moot,
finding that the service of the reinstated complaint had been timely made by the Sheriff.
Certified Record, April 6, 2015, Order.
3
  Rule 1037(b) of the Pennsylvania Rules of Civil Procedure provides: “[t]he prothonotary, on
praecipe of the plaintiff, shall enter judgment against the defendant for failure to file within the
required time a pleading to a complaint....” Pa. R.C.P. No. 1037(b). Rule 1026(a) further
provides that an answer to a complaint shall be filed within 20 days after service. Pa. R.C.P. No.
(Footnote continued on the next page . . .)
                                                 2
him when the complaint was served, deprived him of an opportunity to move for a
default judgment once the deadline for a timely answer had passed. Quarles
further argued that the Sheriff violated his procedural due process rights to be
“appropriately and promptly informed … of the date and time the Defendants were
served ....” C.R., Motion for Sanctions at 1.
             On October 20, 2015, the trial court denied Quarles’ motion for
sanctions. Quarles appealed. The trial court then ordered Quarles to file a concise
statement of errors complained of on appeal pursuant to Rule 1925(b) of the
Pennsylvania Rules of Appellate Procedure, Pa. R.A.P. 1925(b). In response,
Quarles stated:

             [Quarles] complains that since there are no procedural or other
             legal grounds that prohibit[] a granting of the punitive sanction
             relief he requested, and given that the [Corrections Employees]
             failed to demonstrate a just cause as to why said motion should
             be denied, that the [trial court judge] abused his discretion in
             denying the motion.

C.R., Quarles’ Rule 1925(b) Statement at 1. On June 17, 2016, the trial court
issued an opinion concluding that Quarles’ appeal was interlocutory and should be
quashed.
             On appeal, Quarles argues that the trial court erred in denying his
motion for sanctions against the Sheriff.        He argues that Rule 405(g) of the
Pennsylvania Rules of Civil Procedure obligated the Sheriff to notify him of the




(continued . . .)
1026(a). Here, Corrections Employees filed their answer on March 11, 2015, well beyond the
20-day timeframe under Rule 1026(a).


                                            3
status of service of his complaint.4 Quarles asserts that the Sheriff’s failure to
comply with Rule 405(g) “irreparably harmed [him], inasmuch as that action
deprived [him] of his right to have attempted to win his case by a default
judgment.” Quarles’ Brief at 7. Corrections Employees respond that this Court
lacks jurisdiction over this appeal because the order in question is not a final order.
However, even assuming this Court has jurisdiction, Corrections Employees argue
that the trial court did not abuse its discretion in denying Quarles’ motion for
sanctions.
               Initially, we consider whether the order at issue is appealable. Rule
341(a) of the Pennsylvania Rules of Appellate Procedure states that “an appeal
may be taken as of right from any final order of a government unit or trial court.”
Pa. R.A.P. 341(a). The purpose of limiting appellate review to final orders is “to
prevent piecemeal determinations and the consequent protraction of litigation.”
Hionis v. Concord Township, 973 A.2d 1030, 1034 (Pa. Cmwlth. 2009). Rule
341(b) of the Pennsylvania Rules of Appellate Procedure defines a final order as
one that disposes of all claims and of all parties, or that is entered as a final order
pursuant to Pa. R.A.P. 341(c). Pa. R.A.P. 341(b). Under Rule 341(c), the trial
court “may enter a final order as to one or more but fewer than all of the claims
and parties only upon an express determination that an immediate appeal would
facilitate resolution of the entire case.” Pa. R.A.P. 341(c). Here, the trial court
denied Quarles’ motion for sanctions, but it has not yet rendered a final




4
 Rule 405(g) provides: “[t]he sheriff upon filing a return of service or of no service shall notify
by ordinary mail the party requesting service to be made that service has or has not been made
upon a named party.” Pa. R.C.P. No. 405(g).


                                                4
adjudication on his underlying civil rights action. In other words, the order in
question did not put Quarles “out of court” and, thus, is an interlocutory order.
             An appellate court may, under certain circumstances, entertain an
appeal from an interlocutory order taken either as a matter of right, Pa. R.A.P. 311,
or by permission, Pa. R.A.P. 312, 1311.          Additionally, Rule 313(a) of the
Pennsylvania Rules of Appellate Procedure provides that an appeal may be taken
as of right from a collateral order.       Pa. R.A.P. 313(a).      Here, the parties
acknowledge that the order at issue is not an appealable interlocutory order under
Rule 311; nor did Quarles petition for permission to appeal pursuant to Rules 312
and 1311. Thus, we must determine whether the order is an appealable collateral
order.
             A collateral order is appealable if all three of the following
requirements are met: “[(1)] [the order is] separable from and collateral to the main
cause of action[,] [(2)] the right involved is too important to be denied review and
[(3)] the question presented is such that if review is postponed until final judgment
in the case, the claim will be irreparably lost.”         Pa. R.A.P. 313(b).        The
requirements for appealing a collateral order must be interpreted narrowly.
“Narrow application prevents the collateral order rule from subsuming the
fundamental general precept that only final orders are appealable and from causing
litigation to be interrupted and delayed by piecemeal review of trial court
decisions.” Township of Worcester v. Office of Open Records, 129 A.3d 44, 55
(Pa. Cmwlth. 2016) (quoting Brophy v. Philadelphia Gas Works & Philadelphia
Facilities Management Corp., 921 A.2d 80, 87 (Pa. Cmwlth. 2007)).
             In determining whether an order is separable from and collateral to the
main cause of action, we examine “whether the issues appealed can be addressed


                                          5
without analysis of the underlying claims on the merits.” Id. When review of the
order does not implicate or affect the merits of the underlying claim, it is separable
from and collateral to the main cause of action.
             As to the second prong, an issue is too important to be denied review
“if the interests that would potentially go unprotected without immediate appellate
review of that issue are significant relative to the efficiency interests sought to be
advanced by the final judgment rule.” Geniviva v. Frisk, 725 A.2d 1209, 1213 (Pa.
1999). “It is not sufficient that the issue be important to the particular parties.
Rather[,] it must involve rights deeply rooted in public policy going beyond the
particular litigation at hand.” Id. at 1214.
             Finally, under the third prong of the collateral order doctrine, an order
may be immediately appealed as a final order only if the question presented by the
order is such that if review is postponed until final judgment, the claimed right will
be irreparably lost. In other words, “the matter must effectively be unreviewable
on appeal from final judgment.” Commonwealth v. Wells, 719 A.2d 729, 730 (Pa.
1998).
             Here, the trial court’s order that denied Quarles’ motion to impose a
sanction on the Sheriff is separable from, and collateral to, the underlying civil
rights action. However, Quarles’ asserted right to be notified by the Sheriff of the
status of service of his complaint is not a question that is “too important to be
denied review.” Quarles’ motion is limited to the facts and circumstances of the
litigation at hand and does not implicate a right that is “deeply rooted in public
policy” so as to warrant immediate appellate review. Further, Quarles’ proposed
monetary sanction on the Sheriff will not be irreparably lost if review of the trial
court’s order is postponed until the trial court renders its final adjudication. If the


                                           6
trial court rules in favor of Corrections Employees in the underlying civil rights
action, Quarles can still challenge the trial court’s denial of his motion for
sanctions against the Sheriff in an appeal to this Court.
             In summary, the trial court’s order denying Quarles’ motion to impose
sanctions on the Sheriff is not a final appealable order, and Quarles has not
satisfied the requirements for an appealable interlocutory order.            Lacking
jurisdiction, we quash the appeal.
                                     _________________________________________________
                                     MARY HANNAH LEAVITT, President Judge




                                          7
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Bruce A. Quarles,                  :
                    Appellant      :
                                   :
            v.                     :   No. 970 C.D. 2016
                                   :
Gary Knapp, Mike Wenerowicz,       :
and Dorina Varner                  :


                                 ORDER
            AND NOW, this 22nd day of March, 2017, the appeal filed by Bruce
A. Quarles in the above-captioned matter is hereby QUASHED.
                                _________________________________________________
                                MARY HANNAH LEAVITT, President Judge